UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


In re Arcimoto Inc. Securities Litigation            Master File No.: 1:21-cv-02143-BMC

                                                     JOINT STIPULATION AND
                                                     [PROPOSED] ORDER PROPOSING
                                                     SCHEDULE FOR AN AMENDED
                                                     COMPLAINT AND DEFENDANTS’
                                                     RESPONSES

                                                     CLASS ACTION
This Document Relates To: All Actions


        Lead Plaintiff Tarun Kapoor (“Plaintiff”) and Defendants Arcimoto Inc. (“Arcimoto”),

Mark Frohnmayer, and Douglas M. Campoli (“Defendants”), by and through their undersigned

counsel, hereby agree and jointly propose this stipulation.

        WHEREAS, on April 19, 2021, David Barnette filed a putative class action (“Barnette

Action”) against Defendants arising under the Securities Exchange Act of 1934 (“Exchange

Act”), including the Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. §

78u-4, which sets forth special procedures for the administration of securities class actions,

including a specific process for the appointment of a lead plaintiff and for lead counsel to

represent the lead plaintiff;

        WHEREAS, on May 20, 2021, Roger Gibson filed a related putative class action

(“Gibson Action”) against Defendants arising under the Exchange Act, including the PSLRA;

        WHEREAS, on or about June 2, 2021, Barnette served the complaint in the Barnette

Action on Defendant Arcimoto (Dkt. No. 6);

        WHEREAS, on or about June 18, 2021, Defendants each executed waivers of service in

the Barnette Action (Dkt. Nos. 11-13);


                                                 1
       WHEREAS, on July 14, 2021, the Court issued an Order which, among other things,

consolidated the Barnette and Gibson Actions, appointed Tarun Kapoor as Lead Plaintiff,

approved The Rosen Law Firm, P.A., Kapoor’s choice of counsel, as Lead Counsel, and directed

the Parties to propose a schedule for filing a consolidated amended complaint (Dkt. No. 26);

       WHEREAS, counsel for Plaintiff and counsel for Defendants have conferred and agreed

that in the interests of judicial economy, conservation of time and resources, and orderly

management of this Action, the following is an appropriate schedule for the filing of a

consolidated amended complaint and Defendants’ responses thereto;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

Plaintiff and Defendants, that:

       1.      Defendants shall not be required to answer, move to dismiss, or otherwise respond

               to the complaints previously filed in the Barnette and Gibson Actions;

       2.      Plaintiff shall file a consolidated amended complaint (“Amended Complaint”)

               within 60 days of this Stipulation, i.e., by no later than September 20, 2021; and

       3.      On or before 42 days following the filing of the Amended Complaint, i.e., by no

               later than November 1, 2021, Defendants shall (A) request a pre-motion

               conference pursuant to the Court’s Individual Practices, Section III(A)(2), with

               respect to any motion to dismiss the Amended Complaint, or (B) answer or

               otherwise respond to the Amended Complaint.

                                                     Respectfully submitted,

Dated: July 21, 2021                                 THE ROSEN LAW FIRM, P.A.

                                                     By: /s/ Joshua Baker
                                                     Phillip Kim
                                                     Joshua Baker
                                                     275 Madison Avenue, 40th Floor

                                                2
                                  New York, NY 10016
                                  Telephone: (212) 686-1060
                                  Fax: (212) 202-3827
                                  Email: pkim@rosenlegal.com
                                  Email: jbaker@rosenlegal.com

Dated: July 21, 2021              PERKINS COIE LLP

                                  By: /s/ Matthew Riccardi
                                  Matthew Riccardi
                                  Lee Richards
                                  Jacob Taber
                                  1155 Avenue of the Americas, 22nd Floor
                                  New York, NY 10036
                                  Telephone: (212) 261-6861
                                  Fax: (212) 399-8073
                                  Email: mriccardi@perkinscoie.com
                                  Email: leerichards@perkinscoie.com
                                  Email: jtaber@perkinscoie.com




IT IS SO ORDERED.

                            __________________________________
                            HON. BRIAN M. COGAN
                            UNITED STATES DISTRICT JUDGE

Dated: ____________, 2021




                              3
                                 CERTIFICATE OF SERVICE

          I hereby certify that on July 21, 2021, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which sent notification of such filing to all attorneys of

record.

                                              /s/ Joshua Baker
                                              Joshua Baker




                                                  4
